Title: To James Madison from William C. C. Claiborne, 13 February 1804
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans February 13. 1804
I continue without any advices from the Department of State since my arrival in this city.
Two mails from the seat of Government are now due. The failure is attributed to the high waters in the wilderness between Natchez and Nashville. Mr. Grainger has made great improvements in the Post establishment, and greatly accelerated the passage of the mails; but as it is impossible for him to controul the elements, we must at this season of the year expect occasional interruptions.
The state of things in this City remain as they were at the date of my last letter. The Spanish and French forces are still here; preparations for an evacuation are making, but they progress slowly. The archives and documents recognized in the Treaty are not all delivered, but they are promised in a few days.
The Merchants of New-Orleans are becoming extreamly impatient for some commercial regulations, and the anxiety of the people generally for some permanent Government, greatly increases.
I had supposed that the establishment of the temporary court of pleas for the City of New-Orleans, would have reconciled the people to a suspension of the functions of the Governor’s Court; but I find myself so pressed by parties litigant, that I am impelled to exercise judicial powers; the day after tomorrow I propose holding a special Court, and shall set apart one day in every week for the hearing and deciding of causes until the provisions of Congress for some fixed Government, shall relieve me from this painful duty.
The population of Louisiana will probably advance with rapidity. Every boat from the western country, and every vessel from the Atlantic States, bring hither adventurers; among them there are many valuable emigrants, but there are others of desperate fortunes, and well calculated to increase the dissipation which is fostered in New-Orleans, and pervades more or less the whole Province.
I appointed a few days ago a Mr. Mendez, who had been represented to me an honest capable man, Civil Commandant of a District about six leagues below New-Orleans. This District is inhabited principally by an humble, poor, indolent, ignorant people, emigrants from the Canary Islands, who idolize their Priests, and feel little attachment for any one else. Mr. Mendez altho’ a catholic, is said to be of Jewish extraction, and on this account (and for other reasons unknown to me) is by no means a favourite with his neighbours, who manifested disquietude at his appointment, and a few were imprudent enough to talk of not recognizing him as their Commandant. This affair was represented to me as an alarming event, and strong measures on my part were advised. In pursuance however of that conciliating policy which I have adopted, I sent for some influential characters of the District, and on this day had an audience with them; they professed attachment for the Government of the United States, respect for it’s officers, and a determination to be obedient to the laws: but as well for themselves as their neighbours, they intreated me to nominate for them another Commandant. I determined to grant their request, and they have returned to their homes apparently well pleased.
I have given you these particulars, since this transaction has been greatly misrepresented here, and should it reach (by way of report) the City of Washington, the exaggeration will probably be great. Accept assurances of my high and respectful consideration.
William C. C. Claiborne.
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 21 Mar. Second RC marked duplicate.



   
   See Claiborne to JM, 2 and 10 Jan. 1804.



   
   The Terre aux Boeufs district, in St. Bernard parish, was settled in 1779 by immigrants who had been encouraged by the Spanish crown to leave the Canary Islands (Gilbert C. Din, The Canary Islanders of Louisiana [Baton Rouge, 1988], pp. 50, 51).


